Citation Nr: 1100484	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lung problems, 
diagnosed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the Naval Reserves from October 
1944 to July 1946.  He also had active service in the Navy from 
January 1951 to November 1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
and a Veterans Law Judge in connection with these claims on two 
separate occasions.  See statements dated January 2009 and 
September 2010.  However, the Veteran withdrew his request for 
these hearings in April 2009, September 2010 and December 2010.  


FINDINGS OF FACT

1.  The Veteran's current COPD is not related to any event, 
injury, or disease during service.

2.  Although the Veteran was exposed to asbestos in service, any 
current asbestosis/asbestos related plural disease is not related 
to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lung 
problems, diagnosed as COPD, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for 
asbestosis/asbestos-related pleural disease are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.311 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed respiratory 
disabilities are related to his periods of active service.  
Service personnel records (SPRs) associated with the claims file 
revealed that the Veteran had active service in both the Navy and 
Naval Reserves aboard the U.S.S. Rutherford Hayes, U.S.S. 
Poseidon, and U.S.S. Donner as a carpenter's mate and/or damage 
control man.  The Veteran also stated in March 2008 that he 
routinely worked with welders and pipefitters in service.  The RO 
conceded in-service exposure to asbestos.  See January 2009 
statement of the case (SOC). 

Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no specific 
statutory guidance with regard to claims for service connection 
for asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  However, VA has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), which provides some 
guidelines for considering compensation claims based on exposure 
to asbestos.  Id.  The Board notes that the DVB circular was 
subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  
Subsequently, VA has reorganized and revised this manual into its 
current electronic form M21-1MR.  While the form has been 
revised, the information contained therein has remained the same.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty, 
4 Vet. App. at 429.  Another similar definition of pneumoconiosis 
is "a condition characterized by permanent deposition of 
substantial amounts of particulate matter in the lungs, usually 
of occupational or environmental origin."  Dorland's Illustrated 
Medical Dictionary, 1315 (28th ed., 1994).  

With asbestos related claims, VA must determine whether military 
records demonstrate asbestos exposure during service, and if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, 
Chapter 2(C)(9)(h).  VA must also ensure that proper development 
of the evidence is accomplished to determine whether or not there 
is pre-service and/or post-service asbestos exposure.  Id.  The 
most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
and mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart 
ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the 
major occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, military equipment, etc. M21-
1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant 
factors discussed in the manual must be considered and addressed 
by the Board in assessing the evidence regarding an asbestos-
related claim.  See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to the putative exposure.  Dyment v. West, 13 Vet. 
App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
show treatment for a cold on one occasion in October 1952 but are 
negative for a chronic respiratory condition, to include COPD 
and/or asbestosis/asbestos-related pleural disease.

Associated with the claims file is a memorandum from D.C., Esq. 
dated June 2004.  Although this memorandum was not specifically 
addressed to the Veteran, it appears that the Veteran 
participated in a class-action lawsuit based on his asbestos 
exposure.  This memorandum provided an update about the ongoing 
litigation and encouraged the "asbestos clients" to whom the 
memorandum was drafted to remain patient with the process, 
particularly where, as here, all of the major defendants named in 
the lawsuit filed for bankruptcy or reorganization protection.

The first pertinent post-service medical evidence of record is 
dated November 2007, over five decades after discharge from 
service.  C. Bryan, M.D. submitted a statement in support of the 
Veteran's current claims.  In particular, Dr. Bryan indicated 
that the Veteran had "severe restricted physiology, at least in 
part due to asbestosis."  The Veteran was noted to have 
"significant" exposure history along with radiographic changes 
of interstitial lung disease and pleural plaques.  Additionally, 
Dr. Bryan noted that the Veteran had moderate obstructive lung 
disease with severe small airway disease.  According to Dr. 
Bryan, the Veteran's moderate COPD, manifested as chronic 
bronchitis with some emphysematous changes, "is usually not part 
of the spectrum of asbestosis."  Dr. Bryan further pointed out 
that the Veteran's  moderate obstructive restrictive lung disease 
resulted in dyspnea after walking approximately 50 yards at 
normal pace.  He did not require oxygen.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 2008.  The Veteran's social history was 
significant for smoking two packs of cigarettes per day from 1941 
to 1977.  He quit smoking in 1977.  The Veteran's past medical 
history was also significant for pneumonia in 1942 and again in 
2005.  The Veteran reported asbestos exposure as a result of his 
in-service duties as well as his post-service employment.  
Specifically, the Veteran alleged asbestos exposure in service 
while he worked with welders and pipefitters as a carpenter's 
mate and damage control man.  He also reported asbestos exposure 
while employed at a paper mill from 1967 to 1991.  The Veteran 
further stated that he was diagnosed as having asbestosis in 
1982.  At that time, the Veteran was also treated for chemical 
pneumonia from a broken chlorine line.  The examiner performed a 
physical examination and obtained an x-ray and computed 
tomography scan (CT) of the Veteran's chest.  The impression was 
COPD due to smoking history and asbestos-related pleural disease 
without evidence of pulmonary asbestosis.  

With regard to the etiology of these respiratory disabilities, 
the examiner acknowledged that the Veteran was exposed to 
asbestos in service.  However, the examiner noted that the 
Veteran had "significantly more years of exposure" after 
discharge from service.  The examiner also noted that the Veteran 
in the past had a coronary artery bypass graft (CABG) and that 
this "can contribute to restriction of his PFTs [pulmonary 
function tests]."  According to the examiner, the "majority" 
of his lung condition and PFT findings were related to COPD.  The 
examiner further expressed the opinion that the Veteran's COPD 
was due to his smoking history.  In support of this contention, 
the examiner noted that the medical literature did not support 
the conclusion that COPD was due to asbestos exposure.  The 
examiner also found that the Veteran's in-service asbestos 
exposure was "less likely as not" the cause of his restrictive 
lung disease.  Instead, the examiner attributed these symptoms to 
his extensive post-service asbestos exposure.

The Veteran also submitted a statement in support of the current 
claim dated August 2008.  Specifically, the Veteran stated that 
he was exposed to asbestos in service for "at least 4 years."  
The Veteran also stated that he was treated at Rush Hospital in 
1982 for respiratory problems associated with asbestos exposure.  
According to the Veteran, his respiratory problems at that time 
were attributed to asbestos exposure and not smoking.  The 
Veteran submitted additional statements in March, August, and 
December 2009 as well as June 2010 in which he described the 
nature of his work in the military. 

Also associated with the claims file are numerous private 
treatment records from Dr. Bryan.  These treatment records 
confirmed the Veteran's continued treatment for asbestos-related 
pleural disease and COPD, among other conditions.  There are, 
however, no references to the Veteran's periods of active 
military service contained therein. 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for COPD or asbestosis.  The Board acknowledges that 
the Veteran was exposed to asbestos in service and that he was 
subsequently diagnosed as having COPD as well as asbestosis 
and/or asbestos-related pleural disease without evidence of 
pulmonary asbestosis.  See Dr. Bryan's November 2007 statement; 
March 2008 VA examination report.  

But, by the Veteran's own account, he was first diagnosed as 
having an asbestos- related respiratory problem in 1982, nearly 
three decades after discharge from service.  As noted above, the 
first post-service evidence of COPD was in November 2007, over 
five decades after discharge from service.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of several 
decades between service and the first evidence of pertinent 
disability is evidence against the Veteran's claim for lung 
disease diagnosed as COPD.

Furthermore, although the Veteran has currently diagnosed COPD as 
well as asbestosis and/or asbestos-related pleural disease 
without evidence of pulmonary asbestosis, there is no evidence of 
record, other than the Veteran's statements, linking these 
disabilities to his period of active service, and in particular 
to his in-service asbestos exposure.  On the contrary, the March 
2008 VA examiner specifically attributed the Veteran's COPD to 
his long-standing and extensive smoking history, while his 
asbestos-related respiratory disability was primarily attributed 
to his significant post-service exposure to asbestos while 
working in a paper mill for nearly 25 years.  For claims filed 
after June 9, 1998, such as the Veteran's claim, compensation is 
not payable for disability resulting from the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  
The evidence does not otherwise show that COPD originated in 
service or is the result of an injury or disease that was 
incurred in service.  

The Board acknowledges that the examiner reached her conclusions 
without the benefit of a claims file review.  However, the Court 
has held in the past that a medical examination report is not 
inadequate per se just because the examiner was unable to review 
the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008).  In this case, the Veteran provided a thorough 
history of his in-service and post-service history of asbestos 
exposure.  He also provided extensive information about his 
occupational and social histories.  Additionally, the examiner 
provided a rationale and relied on her professional training and 
expertise as well as a physical examination of and interview with 
the Veteran before reaching these conclusions.  As such, the 
Board finds this examination report to be highly probative 
evidence on the issue of service connection.  Moreover, the 
Veteran has not alleged, nor does the record reflect, that this 
examination report was inadequate.

The Veteran has submitted lay statements during the pendency of 
this claim expressing the opinion that his currently diagnosed 
respiratory problems, to include COPD and asbestosis, are related 
to service, and in particular, to his in-service asbestos 
exposure.  The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313, 1315 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of observing 
symptoms such as shortness of breath or difficulty breathing, but 
he is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of the respiratory disabilities, first 
shown many decades after service, and their relationship to 
service, if any.

Even assuming that the Veteran is competent to offer an opinion 
as to the cause of the currently diagnosed respiratory 
disabilities and their relationship to service, the Board finds 
that any such statements made by the Veteran in this regard are 
entitled to limited probative value since he lacks any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the lay 
statements of record are outweighed by the March 2008 VA 
examiner's opinions as the opinions were based on a physical 
examination of and interview with the Veteran, a review of the 
medical history, and included a rationale for the opinions.
  
As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

As previously stated, entitlement to service connection requires 
a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing diagnosed COPD as 
well as asbestosis and/or asbestos-related pleural disease 
without evidence of pulmonary asbestosis, but the preponderance 
of the evidence is against finding that there is a nexus between 
these disabilities, which first manifested many decades after 
discharge from service, and the Veteran's periods of active 
service.  The VA examiner did not link the current disabilities 
to asbestos exposure in service and reported continuing symptoms. 

The Board is also aware that the Veteran raised a separate theory 
of entitlement to service connection for asbestosis in March 
2009, alleging in the alternative that his asbestosis was the 
result of exposure to ionizing radiation in service. 

Service connection based on exposure to ionizing radiation can be 
established on three different legal bases.  First, 38 C.F.R. § 
3.309(d) allows for the award of service connection on a 
presumptive basis when a "radiation-exposed-veteran" has a 
particular kind of cancer outlined in this provision within a 
specified period of time.  A "radiation-exposed-veteran" is one 
who participated in a "radiation-risk-activity" such as onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device or the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945 and ending on July 
1, 1946.  See 38 C.F.R. §§  3.309(d)(3)(i), (ii)(A)(B).

Second, service connection can be awarded under 38 C.F.R. § 3.311 
when exposure to ionizing radiation results in the subsequent 
development of a "radiogenic disease" that becomes manifest 
five or more years after exposure.  Essentially, any form of 
cancer is considered to be a "radiogenic disease" within the 
meaning of the applicable regulations.  See 38 C.F.R. § 
3.311(b)(ii).  When there is evidence that a veteran has a 
radiogenic disease, pertinent regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  38 
C.F.R. § 3.311(a)(2), (b), (c).  

Third, a veteran is entitled to service connection if he can 
establish that a disability warrants service connection as 
defined by the general laws and regulations governing VA 
compensation entitlement on a direct or presumptive basis as 
discussed above.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, 38 C.F.R. § 3.309(d) allows for the award of 
service connection on a presumptive basis when a "radiation-
exposed-veteran" has a particular kind of cancer outlined in 
this provision within a specified period of time.  However, the 
Veteran has not been diagnosed with one of the kinds of cancers 
found to be associated with exposure to ionizing radiation on a 
presumptive basis.  

Having determined that the Veteran is not entitled to presumptive 
service connection in this case under 38 C.F.R. § 3.309(d), the 
Board will next consider whether the Veteran's respiratory 
disabilities developed as a result of his exposure to ionizing 
radiation in service.  

As noted above, 38 C.F.R. § 3.311 allows for the award of service 
connection when exposure to ionizing radiation results in the 
subsequent development of a "radiogenic disease" that becomes 
manifest five or more years after exposure.  Essentially, any 
form of cancer is considered to be a "radiogenic disease" 
within the meaning of the applicable regulations, but the Veteran 
has not been diagnosed with or treated for a "radiogenic 
disease" as defined by 38 C.F.R. § 3.311.  However, 38 C.F.R. § 
3.311(b)(4) also specifies that if a claim is based on a disease 
other than those listed in paragraph (b)(2) (i.e., any kind of 
cancer), VA will nevertheless consider the claim provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.

In this case, however, the Veteran submitted no competent 
scientific or medical evidence showing that his currently 
diagnosed respiratory disabilities were a radiogenic disease.  
The Board is aware that the Veteran expressed the opinion that 
these respiratory disabilities were the result of in-service 
exposure to ionizing radiation, but as discussed above, the 
Veteran is not competent to  make such an assertion because he 
lacks medical training.  See 38 C.F.R. § 3.159(a)(1).  Finally, 
the Veteran is not entitled to service connection for COPD or 
asbestosis on a direct basis for the reasons articulated at the 
beginning of this opinion.

Accordingly, the Board concludes that service connection for lung 
problems, diagnosed as COPD and service connection for asbestosis 
is not warranted under any theory of causation and these claims, 
therefore, must be denied.  The Board has applied the benefit-of-
the-doubt doctrine in reaching these conclusions.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter dated 
February 2008 that fully addressed the notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claims for COPD and 
asbestosis on a direct and presumptive basis, and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
Veteran was also provided with notice pursuant to the Court's 
decision in Dingess of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  

The Veteran also raised a separate theory of entitlement to 
service connection for asbestosis in March 2009, alleging in the 
alternative that his asbestosis was the result of exposure to 
ionizing radiation in service.  The RO, in response to this 
assertion, issued another notice letter to the Veteran in June 
2010.  This notice letter informed the Veteran of what evidence 
was required to substantiate the service connection claim based 
on exposure to ionizing radiation, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
provided with notice at that time of the type of evidence 
necessary to establish a disability rating and an effective date 
for the disabilities on appeal.  The Veteran's claims were 
subsequently readjudicated following this notice by way of a 
September 2010 supplemental statement of the case (SSOC).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment records have been obtained.  The 
Veteran's available post-service treatment records have been 
obtained.  In this regard, the Board notes that the Veteran 
identified several private sources which held records potentially 
pertinent to his claim, including the Rush Foundation Hospital 
and Choctaw General Hospital.  VA, at the Veteran's request, 
attempted to obtain these records.  However, correspondence 
generated in response to these requests indicated that there were 
no records on file pertaining to the Veteran or that the records 
had been destroyed.  The Veteran was subsequently notified of 
this development.  See January 2010 statement from Rush 
Foundation Hospital; Veteran's December 2009 and June and 
September 2010 statements; September 2010 SSOC.  The Veteran also 
directed VA to obtain records from D.C., Esq. in connection with 
his current claims.  VA requested records from D.C., Esq. in 
August 2009 and January 2010.  Associated with the claims file 
was a single memorandum from D.C., Esq. dated June 2004.  This 
document was reviewed and included in the claims file. 

The Veteran was also afforded a VA examination in connection with 
the current claims.  The examination evaluated the Veteran's 
respiratory disabilities in conjunction with his prior history 
and described these disabilities in sufficient detail so the 
Board's evaluation of them was an informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Service connection for lung problems, diagnosed as chronic 
obstructive pulmonary disease, is denied.

Service connection for asbestosis/asbestos-related pleural 
disease is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


